Agora Holdings, Inc. September 23, 2016 Via SEC Edgar Submission Larry Spirgel, Assistant Director Securities and Exchange Commission Washington, D.C. 20549 RE:Agora Holdings, Inc. Form 10-12G Initial Form Filed: August 29, 2016 File No. 000-55686 Ladies and Gentlemen; In connection with the filing our amended Form 10 Registration Statement, we represent the following: · the company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Agora Holdings, Inc. /s/ Ruben Yakubov Ruben Yakubov President
